Citation Nr: 0211901	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple myeloma, 
claimed as a residual of exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
June 1967.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  There was a Board hearing at the 
RO in October 1999.  The RO recently transferred the case to 
the Board.

The veteran has written and testified (Board hearing 
transcript (T) 7, correspondence in October 1993 and April 
2001) regarding residuals of exposure to nonionizing 
(microwave/electromagnetic) radiation.  This matter is 
referred to the RO for initial adjudication.  However, in 
order to conserve limited adjudication resources, the RO 
should first ask the veteran to clarify the disabilities he 
contends are linked to this exposure.  See, for example, 
Ashmore v. Derwinski, 1 Vet. App. 580, 584 (1991).

Finally, the issues of entitlement to service connection for 
residuals of pilonidal cyst claimed as a residual of exposure 
to radiation, a disability of the right knee and residuals of 
pneumonia are discussed further in the remand portion of this 
decision. 


FINDINGS OF FACT

1.  The veteran reported participation in Operation PLUMBBOB, 
a series of atmospheric nuclear tests, and other duty as a 
nuclear weapons officer during military service. 

2.  There is no competent evidence that establishes the 
existence of multiple myeloma. 



CONCLUSION OF LAW

Multiple myeloma claimed residual of exposure to ionizing 
radiation was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the veteran filed his initial claim 
with VA for radiation exposure residuals in 1986.  The record 
at the time consisted of service medical records showing 
references to duty as a nuclear weapons officer and special 
weapons officer in response to questions of exposure to 
radioactive material.  The records also included a record of 
exposure to ionizing radiation that contained no dose or 
accumulative total dose information. 

Other medical records dated in 1974 and 1983 did not mention 
multiple myeloma.  The VA examination in 1986 shows he 
mentioned exposure at bomb tests and as a weapons officer but 
there was no reference to multiple myeloma.  The record of VA 
hospitalization in 1986 noted his medical history and 
examination were negative except for right eye cataract and 
essential hypertension.  Other VA records through early 1987 
were unremarkable for any reference to multiple myeloma.

He recalled his participation in Operation PLUMBBOB in the 
summer of 1957 and weapons officer duty in a letter in 1986 
responding to a VA radiation questionnaire and through 
hearing testimony in mid 1987.  He did not mention multiple 
myeloma on either occasion or in his appeal early in 1987, 
which essentially was a reprise of his earlier written 
recollections.  Multiple myeloma was not mentioned in a June 
1988 Board decision that discussed exposure to ionizing 
radiation.

In September 1997 the veteran wrote that the VA had treated 
him for multiple myeloma.  The specified VA facility records 
were obtained and showed no reference to multiple myeloma in 
an extensive record of treatment from 1986 to 1997.  

The additional correspondence that accompanied his notice of 
disagreement with the RO decision in 1998 on this matter did 
not mention multiple myeloma.  His appeal mentioned an 
apparent "discrepancy in the records" for nuclear radiation 
but he did not elaborate further on this point.  In support 
of the claim for multiple myeloma he submitted two documents 
from the Hanford Health Information Network Resource Center 
that discussed generally various adverse health effects being 
reported as related to radiation released from the Hanford 
Nuclear Weapons Facility.  His representative's written 
statement in October 1999 did not refer to any evidence 
showing the existence of multiple myeloma.

At the Board hearing, the veteran related that VA had treated 
him for various problems that included the skin and eyes (T 
4-6).  He recalled exposure as previously reported during 
military service (6-10) and believed the first diagnosis of 
multiple myeloma was in 1974 (T 14). 

After the Board hearing the record shows that VA records the 
RO obtained were variously dated from 1997 through 2001 and 
did not mention multiple myeloma currently or in medical 
history.  His letters to the RO in April 2002 and his 
representative's statement in May 2002 did not mention any 
specific evidence regarding multiple myeloma.


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and a malignant tumor becomes manifest to a degree 
of 10 percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, a disease 
specified in paragraph (2) of this subsection becoming 
manifest in a radiation-exposed veteran shall be considered 
to have been incurred in or aggravated during active 
military, naval, or air service, notwithstanding that there 
is no record of evidence of such disease during a period of 
such service. (2) The diseases referred to in paragraph (1) 
of this subsection are the following: ...(I) Multiple myeloma. 

(3) For the purposes of this subsection: (A) The term 
''radiation-exposed veteran'' means (i) a veteran who, while 
serving on active duty, participated in a radiation-risk 
activity, or (ii) an individual who, while a member of a 
reserve component of the Armed Forces, participated in a 
radiation-risk activity during a period of active duty for 
training or inactive duty training. (B) The term ''radiation-
risk activity'' means any of the following: (i) Onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device (without regard to whether the nation 
conducting the test was the United States or another nation).  
38 U.S.C.A. § 1112(c).

Diseases specific to radiation-exposed veterans. (1) The 
diseases listed in paragraph (d)(2) of this section shall be 
service-connected if they become manifest in a radiation-
exposed veteran as defined in paragraph (d)(3) of this 
section, provided the rebuttable presumption provisions of 
Sec. 3.307 of this part are also satisfied. (2) The diseases 
referred to in paragraph (d)(1) of this section are the 
following:...(ix) Multiple myeloma.  38 C.F.R. § 3.309(d).

For purposes of this section: (i) The term radiation-exposed 
veteran means either a veteran who while serving on active 
duty, or an individual who while a member of a 
reserve component of the Armed Forces during a period of 
active duty for training or inactive duty training, 
participated in a radiation-risk activity. (ii) The term 
radiation-risk activity means: (A) Onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d)(3).

The term onsite participation means: (A) During the official 
operational period of an atmospheric nuclear test, presence 
at the test site, or performance of official military duties 
in connection with ships, aircraft or other equipment used in 
direct support of the nuclear test.  38 C.F.R. 
§ 3.309(d)(iv).

For tests conducted by the United States, the term 
operational period means:...(N) For Operation PLUMBBOB the 
period May 28, 1957 through October 22, 1957.  38 C.F.R. 
§ 3.309(d)(v).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following:...(xv) Multiple 
myeloma.  38 C.F.R. § 3.311(b)(2).

Determinations of exposure and dose--(1) Dose assessment. In 
all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in Sec. 3.307 or Sec. 3.309, 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  
38 C.F.R. § 3.311(a).

Initial review of claims. (1) When it is determined: (i) A 
veteran was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed; (ii) The veteran subsequently developed a radiogenic 
disease; and (iii) Such disease first became manifest within 
the period specified in paragraph (b)(5) of this section; 
before its adjudication the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with paragraph (c) of this section. If any of the 
foregoing 3 requirements has not been met, it shall not be 
determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  38 C.F.R. 
§ 3.311(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) codified at 38 U.S.C.A §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002); see also 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).


Analysis

Duty to assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107.  

VA has issued final regulations to implement the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).  According 
to Congress it was intended that the VCAA will apply to 
pending claims.  Further, the VA General Counsel has 
determined that the VCAA is more favorable to claimants than 
the law in effect prior to its enactment.  38 U.S.C.A. § 
7104(c); see also Janssen v. Principi, 15 Vet. App. 370, 375 
(2001).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).  In implementing the VCAA, VA provided in 
section 3.159(c)(1) that it will make reasonable efforts to 
help a claimant obtain relevant records from non-Federal-
agency sources and relevant records in the custody of a 
Federal agency or department.  Although the veteran appears 
to believe the record of exposure is incomplete, there is no 
need to develop this element of the claim since the case 
turns of the existence of the claimed disability, multiple 
myeloma.

This record contains service medical records, VA and private 
records that are relevant to the current appeal.  The 
appellant did cooperate in completing development.  There 
appears to be no basis for further delay since the record is 
supplemented with probative contemporaneous evidence that 
shows VA and the appellant met the obligation to assist with 
regard to development of the record.  The RO has received an 
extensive mount of VA medical evidence beginning in the mid 
1980's and earlier private treatment records.  Collectively 
this information shows the comprehensive VA treatment 
history.  

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  The first element is 
met through the medical evidence that includes 
contemporaneous VA records that include a comprehensive 
medical history, other VA medical records and non-VA medical 
records that collectively address the question of importance 
in the disability determination, namely the existence of the 
claimed disability.  No relevant records more recent than the 
VA clinical reports have been mentioned.  Therefore, the 
Board believes there is no necessity for medical examination 
or opinion or a need to obtain more recent medical reports.  

In summary, the veteran and his representative were informed 
of the VCAA and its application through a supplemental 
statement of the case in April 2002.  Several RO 
communications earlier advised him of the relevant evidence 
considered and the evidence needed to support the claim.  For 
example, he received the 1998 rating decision that discussed 
the fact that records reviewed did not show that multiple 
myeloma existed.  The September 1998 statement of the case 
advised him of the evidence considered, the reasoning against 
the decision and expressly that medical records did not 
contain a diagnosis of multiple myeloma, defined therein as a 
cancer of the bone marrow.  He was advised that he must 
submit evidence showing the claimed disability exists.  More 
directly the July 1999 and April 2002 supplemental statements 
of the case contained statements advising him there was no 
evidence that he was diagnosed with multiple myeloma and that 
it was necessary to provide evidence that the claimed 
disability exists.  Collectively, he and the representative 
were advised of additional evidence considered.  His 
representative in May 2002 did not offer any argument 
regarding additional pertinent evidence or application of the 
VCAA.

The CAVC has recognized the right to waive application of the 
VCAA.  See Janssen, 15 Vet. App. at 377 (2001) citing 
Williams v. Principi, 15 Vet. App. 189 (2001) (en banc), 
Tellex v. Principi, 15 Vet. App. 233, 240 (2001), and Maxson 
v. Principi, 15 Vet. App. 241, 242 (2001) (per curiam order), 
holdings that permitted waivers of consideration of the VCAA 
on appeal noting that in Tellex, and Maxson, as evident here, 
a failure on the part of the represented parties to raise it 
was sufficient.

Thus, in light of this action and the development completed 
in this appeal, the Board finds that the relevant evidence 
available for an equitable resolution of the appeal has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where, as is evident here, an 
appellant was fully notified and aware of the type of 
evidence required to substantiate a claim and no additional 
assistance would aid in further developing the claim.  Thus, 
in light of the development that has been completed the Board 
will rely on the reasoning in the cited precedent to go 
forward with a decision on the record. 


Service connection for multiple myeloma

In the determination of claim for service connection based 
upon ionizing radiation exposure under 38 C.F.R. §§ 3.309 and 
3.311, there are essential elements unique to each basis of 
entitlement.  However, at a minimum, a threshold element that 
must be met is established presence of a claimed disease, 
either a radiogenic disease or one listed among those 
eligible for presumptive service connection under section.  
See 38 C.F.R. §§ 3.311 or 3.309, respectively.  See for 
example Wandel v. West, 11 Vet. App. 200, 205-06 (1998); see 
also Hilkert v. West, 12 Vet. App. 145, 147, 151 (1999) (en 
banc).

For purposes of this decision, the Board does not dispute 
that the veteran has produced evidence to meet certain 
threshold elements of section 3.309(d).  The claim does not 
rest on service connection under 38 C.F.R. § 3.303(d) based 
on any other theory.  Thus, viewed liberally the claim does 
come within the statutory and regulatory provisions for 
presumptive service connection accorded to radiation exposed 
veterans, those who had participated in a radiation risk 
activity in service.  A radiation risk activity is narrowly 
defined under the law and implementing regulation and the 
veteran's claimed exposure during Operation PLUMBBOB is 
included in the definition.  See 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d)(3)(ii).  There is no purpose in any 
further discussion of section 3.311 since the provisions of 
section 3.309 are more liberal as fewer elements are needed 
to prevail.  See Wandel, supra, and  Hilkert, 12 Vet. App. at 
151.  Further, multiple myeloma is listed among the diseases 
found under section 3.309(d)(2).

However, even if status as a radiation exposed veteran is 
presumed where as here the determinative issue involves 
causation or a medical diagnosis, competent medical evidence 
is required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The claimant does not meet this burden by merely presenting 
lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions in such circumstances cannot 
constitute cognizable evidence to establish a medical 
diagnosis.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The Board assigns no probative weight to his assertions 
regarding the diagnosis of multiple myeloma since the 
question is beyond the competence of the person making the 
assertion.  See also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(a)(2).

The appellant does not submit medical evidence of the 
existence of multiple myeloma.  As for the material regarding 
the Hanford site, assuming it could be characterized as 
medical treatise/journal evidence, the Board must observe 
that the generally applicable test in establishing the value 
of such evidence was recently discussed in Roberts v. West, 
13 Vet. App. 185, 188-89 (1999).  The Board notes that in 
order to establish service connection by means of a medical 
treatise, the treatise evidence must "not simply provide 
speculative generic statements not relevant to the veteran's 
claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).    
The Board observes that the material does not assist in 
establishing a current diagnosis of multiple myeloma.  
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition).  

In summary, in order for a claim to be granted, there must 
be, at a minimum, competent evidence of a current disability 
(a medical diagnosis).  Caluza v. Brown, 7 Vet. App. 498 
(1995).  Significant to the adjudication is medical evidence 
of a current diagnosis of multiple myeloma.  The RO obtained 
the medical records that the veteran mentioned, and these did 
not report the disease either currently or by history.  
Current competent evidence of the disability is a threshold 
element needed to support the claim.  See Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997).  Thus the preponderance 
of the evidence is against the claim since there is no 
competent evidence to establish the diagnosis of multiple 
myeloma.


ORDER

Service connection for multiple myeloma, claimed as a 
residual of exposure to ionizing radiation is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

As noted earlier in this decision, the August 2000 RO 
decision denied entitlement to service connection for 
residuals of pilonidal cyst claimed as a residual of exposure 
to radiation, a disability of the right knee and residuals of 
pneumonia.  The RO issued notice of the decision later in 
August 2000.  The veteran's correspondence that the RO 
received on November 2, 2000 was described, in part, as a 
notice of disagreement with the recent RO decision on these 
issues.  The RO acknowledged the notice of disagreement in a 
December 2000 statement of the case it issued on another 
issue and advised him further development was being 
undertaken.  Thus a notice of disagreement was filed within a 
year of notice.  The RO may have reviewed the issues again 
but this does not serve to withdraw the timely filed and 
acknowledged notice of disagreement with the August 2000 
rating decision.  See 38 C.F.R. §§ 19.26 and 20.204.

The appellant has filed a timely notice of disagreement, and 
the record does reflect that the RO has acknowledged the 
notice of disagreement but did not issue a statement of the 
case in response the appellant's request.  Thus, since no 
statement of the case was issued, there exists a procedural 
defect requiring a remand.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).  However, before the issue is returned to the Board 
it must be perfected by filing a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 38 C.F.R. 
§§ 20.200, 20.201, 20.300 (2001).  

The Board observes that the recently published regulations 
that are effective February 22, 2002 permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  They were not intended to preclude a remand in 
all circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 
2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  See also Chairman's Memorandum No. 01-02-01 
(January 29, 2002) para. 9(c)(3) noting Manlincon remands are 
one of the actions that must be accomplished at the VARO 
level on account of current law requiring it.  

The Board must remind the RO to insure that any additional 
due process requirements applicable as a result of the 
enactment of the VCAA and its implementing regulations are 
completed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).  

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should issue a statement of 
the case addressing the issues of 
entitlement to service connection for 
residuals of pilonidal cyst claimed as a 
residual of exposure to radiation, a 
disability of the right knee and 
residuals of pneumonia.  The appellant 
should be advised of the requirements 
necessary to perfect a timely appeal if 
he wishes appellate review.  The RO 
should insure that the representative is 
provided a copy of all pertinent 
correspondence.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



